Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/22/2021 has been entered.
 
Status of Claims
Claims 1-10, 12, and 15-28 are pending in the instant application. Claims 27-28 are new and drawn to the elected invention and species. Claims 3, 15-18, and 20-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

An action on the merits of claims 1, 2, 4-10, 12, 19, and 26-28 is contained herein. 

Previous Objections/Rejections
Any rejections or objections stated of record in the office action mailed on 7/26/2021 that are not explicitly addressed herein below, are hereby withdrawn in light of applicant's arguments and/or amendments filed 11/22/2021.


New Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 4, 6-8, 10, 12, and 27-28 are rejected under 35 U.S.C. 103(a) as being unpatentable over Stoltefuss et al. (US Patent 6,696,451, related to WO 99/54326-mentioned in IDS and already stated of record).
The instant claims may be drawn to compounds of the formula I and simple compositions thereof wherein R1 = optionally substituted pyridinyl with halo, R2 = a 3-7 optionally substituted saturated ring with groups such as hydroxyl, cyano, etc., and R3 = C1-4 alkyl.
Stoltefuss et al. teach the following genus formula I (see col. 67, claim 1):


    PNG
    media_image1.png
    156
    204
    media_image1.png
    Greyscale
 and compositions thereof (col. 82, claim 11). The document teaches that R1 may be selected from optionally substituted phenyl with halo and alkyl, R5 is optionally substituted pyridinyl with halo, R4 is hydrogen, R2 is alkyl. The document teaches exemplified working examples of the latter at Table 2, col. 67 which would serve as a starting point for derivatization. Note that these examples have variable R3 being selected from alkyl or even cyclopropyl (see example 26, col. 37).
However the document states that variable R3 can be selected from cyclic saturated rings having up to 8 carbons and can be further substituted with the instantly claimed groups (e.g. hydroxyl, cyano, etc. see col. 69, lines 35-42): 

    PNG
    media_image2.png
    386
    382
    media_image2.png
    Greyscale


Thus based on the finite number of alternatives suggested by the document, one skilled in the art would have readily arrived at the obvious claimed invention.


Conclusion

Claims 1, 2, 4, 6-8, 10, 12, and 27-28 are rejected. Claims 5, 9, 19, and 26 are objected to for being dependent on a rejected base claim.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN E MCDOWELL whose telephone number is (571)270-5755.  The examiner can normally be reached on 8:30-6 MF.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRIAN E MCDOWELL/           Primary Examiner, Art Unit 1624